Citation Nr: 1722729	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthralgia of the right knee, and if so, whether service connection is warranted, to include as secondary to service-connected left knee retropatellar pain syndrome with degenerative joint disease.

2.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome with degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to December 2001. 

This matter comes before the Board of Veterans' Appeals (Board) from June 2007 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for arthralgia of the right knee, to include as secondary to a service-connected left knee disability, and entitlement to a disability rating in excess of 10 percent for a service-connected left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2007 rating decision denied entitlement to service connection for arthralgia of the right knee; the Veteran did not appeal that decision in a timely manner and no new and material evidence was submitted within one year of the rating decision.

 2.  Evidence received since the June 2007 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for arthralgia of the right knee.
CONCLUSIONS OF LAW

1. The June 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

 2.  New and material evidence has been received to reopen the claim of entitlement to service connection for arthralgia of the right knee, to include as secondary to a service-connected left knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's initial claim for entitlement to service connection for arthralgia of the right knee was denied in a June 2007 rating decision. 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO denied the Veteran's claim for service connection for arthralgia of the right knee in a June 2007 rating decision, finding insufficient evidence to establish that the disability was related to the Veteran's military service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the June 2007 rating decision or submit relevant evidence within one year of the notification of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

The evidence received since the June 2007 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the new evidence includes VA medical records, private treatment records, lay statements, testimony at a November 2016 hearing, and a July 2012 VA examination with an addendum opinion.  The new evidence raises a reasonable possibility of substantiating the claim as it addresses whether the Veteran's right knee disability is related to service, and also raises the assertion that his right knee disability was caused or aggravated by his service-connected left knee disability.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

Accordingly, the claim for service connection for arthralgia of the right knee, to now include as secondary to a service-connected left knee disability, is reopened and will be considered on the merits.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for arthralgia of the right knee, to include as secondary to service-connected left knee retropatellar pain syndrome with degenerative joint disease, is reopened.


REMAND

Although the Board regrets further delay, it has determined that a remand is necessary for additional development.

The Veteran is currently service-connected for a left knee disability.  He asserts that he also has a current right knee disability as a result of his military service or secondary to his service-connected left knee disability.  Specifically, the Veteran asserts that he began experiencing pain in both knees while in active service and that his right knee has also gotten progressively worse from overcompensating for his left knee disability.

The Veteran was afforded a VA examination for his right knee in July 2012, with an addendum opinion in March 2013.  In opining that the Veteran's right knee disability was not related to his active service, the examiner noted that the Veteran's service treatment records are negative for any right knee injury or complaint.  However, the Board finds these opinions inadequate, as the Veteran's separation examination in July 2001 does indeed contain a report of a history of "[bilateral] knee chronic pain."  Further, the Veteran's VA and private treatment records in the years following service, as well as various lay assertions, indicate a history of treatment for bilateral knee pain since active service.  An opinion on whether the left knee disability aggravates the right knee disability has also not been obtained.  Thus, the Board finds that an additional opinion is necessary as to the etiology of the Veteran's right knee disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the Veteran's service-connected left knee disability, at his August 2016 hearing testimony the Veteran asserted that his service-connected left knee disability is more severe than the currently assigned 10 percent rating.  Specifically, the Veteran stated that he suffers from periodic instability of his left knee.  Various private treatment records also note the Veteran reporting knee buckling.  Previous VA examinations, however, noted normal stability in his knees. 

In addition, a review of the record reveals that the Veteran's most recent VA knee examination for his left knee occurred in January 2014.  The United States Court of Appeals for Veterans Claims (Court) recently held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Given the holding of this case, and the Veteran's statements regarding increased knee pain and instability, an additional examination is necessary to determine the current severity of his left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any remaining outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records. 

2. Schedule the Veteran for a VA knee examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted and all conditions diagnosed.  

Range of motion testing should be undertaken for the left and right knees, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  If there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; or, (4) as a result of pain, weakness, fatigability, or incoordination, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should also opine as to the following regarding the etiology of the Veteran's right knee disability:

a)  Whether the Veteran's right knee disability at least as likely as not (50 percent or greater probability) had its onset during or is otherwise related to the Veteran's military service?  The examiner must specifically address the Veteran's report of bilateral knee pain upon separation from service in July 2001, and private treatment records describing bilateral knee pain since service.  

b)  If the response to the above is negative, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability was (i) caused by or (ii) aggravated by (i.e., worsened beyond natural progress) his service-connected left knee disability.

A rationale for all opinions should be provided.

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


